Chief Justice Nelson J. McCabe presiding.
Paul E. Frye, Esq., Chairperson, Admission Committee, Navajo Nation Bar Association, Window Rock, Navajo Nation (Arizona) moved admission.
Upon the Motion of the Navajo Nation Bar Association for the admission of the above-named persons to said Association and for the Admission of the above-named persons to the practice of law before the Courts of the Navajo Nation, and the above-named persons having been administered the oath and otherwise qualifying for admission as afore-stated, and it appearing that the Motion for their Admission is well-founded and should be granted.
IT IS THEREFORE HEREBY ORDERED that the Motion for the Admission to practice before the Courts of the Navajo Nation as members of the Navajo Nation Bar Association of the above-named persons is hereby granted and the Clerk of the Court of Appeals is hereby instructed to enter their names upon the rolls of those persons admitted to practice before the Court of the Navajo Nation .
SO ORDERED.